Citation Nr: 0942227	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-31 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
sarcoidosis with chronic obstructive pulmonary disease 
(COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1945 to August 
1945.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in February 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada that denied the benefit sought on 
appeal.  

The Board notes that the Veteran appears to have raised a 
claim of entitlement to a total disability rating for 
individual unemployability.  See, e.g., January 2007 
Authorization and Consent Form.  The Board further notes that 
the Veteran also appears to request that his claim of service 
connection for nosebleeds be reopened and granted.  However, 
these matters are not currently before the Board because they 
have not been prepared for appellate review.  Accordingly, 
these matters are referred to the RO from appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Prior to September 22, 2008, the Veteran's sarcoidosis 
with COPD is not manifested by pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids or 
outpatient oxygen therapy, cor pulmonale; congestive heart 
failure; progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment; FEV1 of 40 to 55 
percent predicted, FEV1/FVC of 40 to 55 percent, DLCO (SB) of 
40 to 55 percent predicted or less, maximum oxygen 
consumption of 20 ml/kg/min or less (with cardiorespiratory 
limit, right ventricular hypertrophy; pulmonary hypertension 
(shown by echo or cardiac catheterization); or episodes of 
acute respiratory failure.  

2.  As of September 22, 2008, the Veteran's sarcoidosis with 
COPD results in pulmonary hypertension as shown by 
echocardiogram.  


CONCLUSION OF LAW

1.  Prior to September 22, 2008, the criteria for a rating in 
excess of 30 percent for sarcoidosis with COPD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.96, 4.97 Diagnostic Code 6846 
(2009).

2.  As of September 22, 2008, the criteria for a 100 percent 
rating for sarcoidosis with COPD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.96, 4.97 Diagnostic Code 6846 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in December 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

For historical purposes, it is noted that the Veteran 
developed sarcoidosis during service.  He was then 
discharged, granted service connection, and awarded a 100 
percent rating effective August 29, 1945.  The rating was 
then reduced to 0 percent effective January 7, 1948, after a 
VA examination revealed no evidence of sarcoidosis.  See 
November 1947 rating decision.  The noncompensable rating 
remained in effect until February 1987, when a 10 percent 
rating, effective August 6, 1986, was awarded based on 
evidence of residuals of the in-service sarcoidosis.  This 
rating was then continued in an August 1998 rating decision.  
In August 2006, the Veteran filed the claim for an increased 
rating that is currently on appeal.  The RO then granted an 
increase to 30 percent based on evidence of COPD, effective 
August 22, 2006, the date the claim was received.  See 
February 2007 rating decision.  Although the Veteran's 
disability rating was increased, the Veteran has not 
withdrawn his original appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the remaining issue before the 
Board is entitlement to a rating in excess of 30 percent for 
sarcoidosis with COPD.  

The Veteran seeks a higher rating for his service-connected 
sarcoidosis.  He and his family members have reported that 
his condition is manifested by dizziness, night sweats, and 
shortness of breath.  The Veteran has also reported having 
blurred vision and excessive nose bleeds secondary to his 
sarcoidosis.  See, e.g., December 2006 lay statement; April 
2007 Veteran statement; May 2009 hearing transcript.  Review 
of the record indicates that the Veteran was denied service 
connection for nosebleeds, rhinitis, and eye (to include 
visual) problems in a decision issued by the Board in 
November 1988.  That decision was not appealed and is final.  
Thus, the Board will can not consider the complaints 
pertaining to nosebleeds, congestion, or visual problems at 
this time.  

A VA examination was conducted in December 2006.  The record 
reflects the Veteran's histories of night sweats, fever, and 
daytime hypersomnolence and negative histories as to weight 
gain or loss or hemoptysis.  The Veteran indicated that his 
current treatment was the use of doxycycline antibiotics, and 
he denied the use of home oxygen, a C-PAP, or anticoagulant 
therapy.  Examination revealed no pulmonary hypertension, cor 
pulmonale, congestive heart failure, renovascular 
hypertension, respiratory failure, or chronic pulmonary 
thromboembolism.  The Veteran also had no restriction of 
chest excursion or dyspnea on minimal exertion.  Pulmonary 
function tests revealed a pre-bronchodilator forced 
expiratory volume at one second (FEV1) of 66.1 percent 
predicted and a pre-bronchodilator FEV1/ Forced vital 
capacity (FVC) of 77.5 percent.  Post-bronchodilator therapy, 
FEV1 was 88.9 percent predicted and FEV1/FVC was 84.9 
percent.  Diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)) was 67.5 percent 
predicted.  Chest X-rays showed no acute pulmonary process, 
mild COPD, normal pulmonary vascular markings, and chronic 
and unchanged eventration of the left hemidiaphragm.  The 
Veteran was diagnosed with sarcoidosis and COPD. 

Another VA examination was conducted in January 2009.  The 
record reflects the Veteran's negative history as to fever 
but positive histories as to night sweats and daytime 
hypersomnolence.  The Veteran indicated that his weight was 
fairly stable, and he denied hemoptosis.  Examination 
revealed that airflow moved in and out of the lungs "fairly 
well" with no wheeze, rhonchus, or rale.  Additionally, 
there were no neck masses or neck vein distension, the 
thyroid was not palpably enlarged, the heart was regular with 
a murmur, and there was no evidence of thrombophlebitis, 
blood, clots, pulmonary embolus, respiratory failure, or 
chronic pulmonary thromboembolism.  There was massive lower 
extremity edema, of unknown cause.  The examiner stated that 
there was no sign of pulmonary hypertension.  The examiner 
believed there "could be" right ventricular hypertrophy, 
which was "not known".  Cor pulmonale was "not known".  
Congestive heart failure was "not known", though the 
examiner doubted its existence as the Veteran was able to 
recline on the examination table without too much difficulty.  
The examiner stated that the only finding indicative of heart 
failure was the edema collection in the lower extremities.  
Chest X-rays showed COPD with chronic interstitial lung 
disease and mild pulmonary vascular congestion, atelectasis 
with suspicion of bronchiectasis in the left lower lobe, 
suspicion of small scattered left lower lob nodules, and 
calcified left hilar nodes with mildly prominent hila 
bilaterally.  Pulmonary function tests conducted pre-
bronchodilator therapy revealed a FEV of 84.5 percent 
predicted and a FEV1/FVC of 76.2 percent.  Post-
bronchodilator therapy, the Veteran had a FEV1 of 84.8 
percent and a FEV1/FVC of 74 percent.  The Veteran's DLCO was 
60.1 percent predicted.  The examiner diagnosed the Veteran 
with pulmonary sarcoidosis with COPD.   

The record also contains private and VA treatment records 
dating between October 2005 and March 2009.  These records 
generally reflect the Veteran's histories of exertional 
dyspnea and light-headedness and negative histories as to 
night sweats or fever.  The records also generally reflect 
findings either that the lungs were clear to auscultation or 
that there were a "few" scattered rhonchis.  The records 
present no evidence of progressive lung dysfunction; rather, 
the records indicate that the Veteran's pulmonary sarcoidosis 
was stable and required no treatment.  See, e.g., September 
2008 VA hospital summary.  A September 2008 private treatment 
record does reflect a finding of pulmonary hypertension based 
on echocardiogram, however.  See September 2008 Centennial 
Hills hospital record.  This echocardiogram was conducted 
during a VA hospitalization in September 2008, specifically 
on September 22, 2008.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  While a veteran's entire history is reviewed 
when assigning a disability evaluation, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A relatively 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The Veteran's sarcoidosis with COPD is currently rated at 30 
percent under diagnostic codes 6846-6604.  Diagnostic Code 
6846, which governs ratings for sarcoidosis, provides a 60 
percent rating when there is pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control 
and a 100 percent evaluation when there is cor pulmonales; or 
cardiac involvement with congestive heart failure; or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic 
Code 6846.  

According to the note that follows Diagnostic Code 6846, 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis pursuant to Diagnostic Code 6600 and 
extra-pulmonary involvement under the specific body system 
involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Diagnostic Code 6600, which governs ratings of chronic 
bronchitis, and Diagnostic Code 6604, which governs ratings 
of COPD, each provide a 60 percent evaluation when pulmonary 
function tests (PFTs) show FEV1 of 40 to 55 percent 
predicted, FEV1/FVC of 40 to 55 percent, or DLCO (SB) of 40 
to 55 percent predicted or maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  These 
diagnostic codes each provide a 100 percent rating for FEV-1 
less than 40 percent predicted; FEV1/FVC less than 40 
percent, DLCO (SB) less than 40 percent predicted; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); cor pulmonale 
(right heart failure); right ventricular hypertrophy; 
pulmonary hypertension (shown by echo or cardiac 
catheterization); episodes of acute respiratory failure; or 
requires outpatient oxygen therapy.  

Under 38 C.F.R. § 4.96(a), which provides that ratings under 
Diagnostic Codes 6600 through 6817 and 6822 through 6847 will 
not be combined with each other and that the evaluation will 
be assigned under the diagnostic code that reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation, the Veteran's sarcoidosis is 
combined with his restrictive lung disease.  

After review of the evidence, the Board finds that a higher 
rating is not warranted under Diagnostic Code 6846.  The 
record reflects no evidence that the Veteran's sarcoidosis 
has been treated at any time during the appellate period with 
systemic high-dose cortocosteroids or that it has resulted in 
the development of progressive lung disease, cor pulmonale, 
or cardiac involvement with congestive heart failure.  The 
Board notes that the Veteran has presented histories of night 
sweats, and that the record includes findings of edema and 
evidence of weight loss.  The evidence clearly indicates that 
the Veteran does not have progressive lung disease, however.  
Furthermore, the evidence demonstrates weight loss was from 
an unrelated condition, (namely prostate cancer), and the 
evidence includes no definitive findings of congestive heart 
failure and no competent findings linking the possible 
congestive heart failure to the service-connected sarcoidosis 
with COPD.  Thus, the Board finds that a higher rating is not 
warranted under Diagnostic Code 6846.  

However, the Board finds that a staged increased rating is 
appropriate under Diagnostic Code 6600/6604 effective 
September 22, 2008.  Specifically, the Board finds that a 100 
percent rating is warranted effective September 22, 2008, 
based on the evidence of pulmonary hypertension as shown by 
an echocardiogram as of that date.  The Board notes that the 
evidence does not reflect any findings that the pulmonary 
hypertension is the result of the Veteran's sarcoidosis with 
COPD.  Based on the absence of evidence to the contrary, 
however, and giving the Veteran the benefit of the doubt, the 
Board finds that a 100 percent rating is warranted as of that 
date.  

A rating in excess of 30 percent is not warranted prior to 
September 22, 2008, however.  The PFT results from this 
period consistently demonstrate that the Veteran has a FEV1 
higher than 55 percent predicted, a FEV1/FVC of higher than 
55 percent, and a DLCO (SB) of higher than 55 percent 
predicted.  The evidence also does not demonstrate that the 
Veteran's maximum oxygen consumption was limited to at least 
20 ml/kg/min with cardiorespiratory limit; that there was cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or episodes of acute respiratory failure; or 
that oxygen therapy was required.  

The Board has also considered whether a separate rating is 
warranted.  Review of the evidence does not demonstrate the 
existence of any extrapulmonary involvement which could 
warrant a separate, compensable rating, however.  

In sum, the Board finds that a rating in excess of 30 percent 
is not warranted prior to September 22, 2008, but a rating of 
100 percent is warranted effective September 28, 2008.  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's respiratory symptomatology is 
clearly accounted for in Diagnostic Code 6846.  As such, the 
Board finds that the Diagnostic Code for the Veteran's 
service-connected disability adequately describes the current 
disability levels and symptomatology and does not present an 
exceptional disability picture, a referral for an 
extraschedular rating is not warranted.


ORDER

Prior to September 22, 2008, a rating in excess of 30 percent 
for sarcoidosis with COPD is denied.  

Subject to the provisions governing the award of monetary 
benefits, from September 22, 2008, a 100 percent rating for 
sarcoidosis with COPD is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


